Citation Nr: 1403868	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-07 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



REMAND

The Veteran served on active duty from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Upon review of the Veteran's claims file, the Board finds that a remand to the RO is necessary in order to ensure that the Veteran's representative has been given opportunity to present argument relative to this appeal.

Box 9B of the May 2012 VA Form 8 associated with the Veteran's claims file states that a VA Form 646 is not of record by agreement with the Veteran's representative, the Texas Veterans Commission (TVC).  However, the Board has obtained a copy of a July 2012 Standard Operating Procedures/ Memorandum of Understanding (MOU) between the RO and the TVC, and has attached it to the Veteran's claims file.  This agreement provides that the RO will deliver cases to the TVC for review, and that the TVC will review the cases and submit arguments for the issues on appeal.  The MOU further provides that the RO will track cases sent to the TVC on VACOLS.

Here, the claims file contains no VA Form 646 or similar brief on appeal from the TVC.  A review of the VACOLS version made available to the Board does not show that the Veteran's claims file was sent to the TVC.  (Although one document of record dated May 29, 2012, purports to transfer the file to TVC for preparation of a VA Form 646, there is no indication that this was actually done.  In fact the VA Form 8, by its reference to the agreement between TVC and the RO, suggests that it was not done.)  If there is some other agreement between TVC and the RO that the Board has not been made privy to, then this should be documented in the claims file.  Accordingly, remand is necessary to ensure that the Veteran is afforded representation at the RO level.  See 38 C.F.R. § 20.600 (2013) ("An appellant will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.").

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should investigate whether the file was transferred to the TVC in May 2012 and whether TVC thereafter chose not to prepare an argument on appeal.  If such was the case, and no further action by TVC is indicated, this should be documented by affidavit(s) by those involved not to have TVC prepare an argument in this case.  If an agreement (beyond what is already evident in the file) not to prepare any argument was made in this specific case, such an agreement should be included in the file.  If it remains unclear whether TVC was given opportunity to prepare argument, and there was no agreement not to obtain or prepare one, forward the Veteran's file to the TVC and provide TVC with an opportunity to prepare and present a VA Form 646 or its equivalent.  

2.  When the development requested has been completed, and any other action deemed necessary based on further submissions by the Veteran and/or his representative has been accomplished, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

